FILED
                             NOT FOR PUBLICATION                            MAR 25 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MANUEL MONTES-HERNANDEZ,                         No. 12-71007
a.k.a. Simon Pedro Ramirez, a.k.a. Simon
Pedro Ramirez-Cruz,                              Agency No. A200-243-116

               Petitioner,
                                                 MEMORANDUM *
  v.

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 12, 2013 **

Before:        PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Manuel Montes-Hernandez, a native and citizen of Mexico, petitions pro se

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying him a continuance. Our jurisdiction is


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review for abuse of discretion the agency’s

denial of a continuance. Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009).

We deny in part and dismiss in part the petition for review.

      The agency did not abuse its discretion in denying Montes-Hernandez’s

request for a continuance for failure to show good cause where Montes-Hernandez

had already been granted three continuances for the purpose of preparing and filing

a U visa application. See 8 C.F.R. § 1003.29 (an immigration judge may grant a

motion for a continuance for good cause shown); Ahmed, 569 F.3d at 1012-14.

      To the extent Montes-Hernandez seeks review of the agency’s denial of

bond, we lack jurisdiction to review this decision. See 8 U.S.C. § 1226(e).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                   12-71007